Pfeifer, J.,
dissenting.
{¶ 45} The majority opinion begins by stating that “a portion of a school district’s personal property tax revenue was misdirected to another school district due to the mistake of a taxpayer” and concludes by stating that “ ‘even though the personal property was mistakenly assessed to the wrong taxing district,’ ” we’re not going to do anything about it. Quoting Zupancic v. Carter Lumber Co., Franklin App. No. 01AP-1248, 2002-Ohio-3246, 2002 WL 1377932, ¶ 48. Between the beginning and the conclusion is much fine legal writing. Unfortunately, all of that fine writing completely misses the point. Instead of conflating legalistic legerdemain with analysis, the majority should bow to the obvious: when a school district receives personal property tax revenue that should have gone to another district, it has been unjustly enriched and should give that revenue to the other district. The majority’s long, winding path to a contrary, counterintuitive, and wrong conclusion is a glowing tribute to the insidiousness of precedent.
{¶ 46} I would reverse Lyme Twp. Bd. of Edn. v. Lyme Twp. Special School Dist. No. 1 Bd. of Edn. (1886), 44 Ohio St. 278, 7 N.E. 12, which the majority opinion, quoting Zupancic at ¶ 33, characterizes as “ ‘over one hundred years old and * * * based on a very technical point’ I would ignore Rolling Hills Local School Dist. Bd. of Edn. v. Cambridge City Dist. Bd. of Edn. (Dec. 9, 1992), Guernsey App. No. 92-CA-7, 1992 WL 397620, and Zupancic, which are not binding on this court and which rely on Lyme Twp.-, and I would reverse the judgment of the court of appeals.
{¶ 47} Every third-grade schoolboy in Cleveland knows that if he finds money and knows who lost it, he should return it to the person who lost it. That’s what the Cleveland Municipal School District should do. Because Cleveland is not *489going to do that, I believe that it should explain its immoral decisionmaking process to its students. I dissent.